Citation Nr: 1044576	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  04-26 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, claimed as a right shoulder/arm disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of a Department of 
Veterans Affairs (VA), Regional Office (RO), that denied the 
Veteran's claim of entitlement to service connection for 
arthritis.  

Most recently, in September 2009, the Board remanded this case 
for additional development.  The file has now been returned to 
the Board for further consideration.

For clarity, the Board notes that, as discussed above, at the 
time of the May 2003 rating decision, the Veteran's claim 
currently on appeal was styled as entitlement to service 
connection for arthritis.  The Board, in its February 2007 
Remand, styled the Veteran's claim as entitlement to service 
connection for arthritis of the right shoulder.  However, at the 
time of the Board's most recent Remand, in September 2009, it 
styled the Veteran's claim as entitlement to service connection 
for a right shoulder/arm disability.  The Board now styles the 
Veteran's claim as entitlement to service connection for a 
cervical spine disability.  To style the Veteran's claim as such 
more accurately reflects the medical evidence of record.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the probative 
evidence of record indicates that the Veteran's cervical spine 
disability, claimed as a right shoulder/arm disability, was 
incurred in or aggravated by his period of active service.





CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disability, claimed as a right shoulder/arm disability, are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
Veteran.

Service Connection

The Veteran seeks service connection for a cervical spine 
disability on the basis that such is related to his claimed in-
service injury wherein he fell from a truck, hit his head and 
neck, and was treated for a laceration to the back of the head.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for arthritis may also be established based 
upon a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection 
may be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2010).

Where a combat wartime Veteran alleges disability due to an 
injury incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  38 U.S.C.A. § 1154(b) (2010), Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran's 
service personnel records indicate that he was stationed in the 
Republic of Vietnam from December 1969 to December 1970 and 
worked with power equipment.  While the Veteran asserts that his 
fall from a truck occurred while he was stationed in the Republic 
of Vietnam, he has not asserted that he served in combat.  The 
Veteran's service personnel records, including his service 
separation form, show no awards or decorations for combat 
service.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Veteran underwent VA examination in June 2010.  At that time, 
the examiner diagnosed the Veteran with brachial plexopathy.  The 
Board notes, however, that during the appellate period, 
electromyography (EMG) in November 2006 revealed C5-6 
radiculopathy, and magnetic resonance imagining (MRI) in November 
2008 revealed degenerative disc disease of the cervical spine.  
Thus, the Veteran has a current disability and the remaining 
questions are whether there is evidence of an in-service 
occurrence of an injury or disease and evidence of a nexus or 
relationship between the current disability and the in-service 
disease or injury.

The Veteran's service treatment records are silent for treatment 
of the Veteran's head and neck subsequent to a fall from a truck.  
At the time of the Veteran's May 1971 Report of Medical 
Examination, no musculoskeletal abnormalities were noted, nor did 
he report a history of falling from a truck on his May 1971 
Report of Medical History, both conducted for the purpose of 
separation from service.  

However, the Board notes that the Veteran is competent to report 
that he fell from a truck, hit his head and neck, and was treated 
for a laceration to the back of his head.  See Layno v. Brown, 6 
Vet. App. 465 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  The Board also finds the Veteran's 
statements concerning the incurrence of an in-service injury to 
be credible, and thus probative evidence of such injury.  
Significantly, there is no evidence that the Veteran could not 
have fallen from a truck during service.  See Caluza v. Brown, 7 
Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 
(Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 388 
(1997) (holding that the credibility of lay evidence can be 
affected and even impeached by inconsistent statements, internal 
inconsistency of statements, inconsistency with other evidence of 
record, facial implausibility, bad character, interest, bias, 
self- interest, malingering, desire for monetary gain, and 
witness demeanor).  

Thus, resolving all benefit of the doubt in the Veteran's favor 
as to the issue of whether there is evidence of an in-service 
occurrence of an injury or disease, the Board finds that the 
Veteran incurred an in-service injury wherein he fell from a 
truck.  The remaining question is whether there is evidence of a 
nexus or relationship between the current disability and the in-
service disease or injury.

As discussed above, the Veteran underwent VA examination in June 
2010.  At that time, the examiner opined that the Veteran's 
current cervical spine disability is as likely as not the result 
of the Veteran's in-service head and neck injury.  The examiner 
reasoned that with time, the injury caused undue pressure at C5-6 
of the cervical spine.  The Board finds that the medical opinion 
is credible because it is based on a thorough personal 
examination of the Veteran, consideration of his claimed in-
service injury, and review of all relevant and available 
treatment records.  The examiner offered a reasonable medical 
basis for his conclusion.  Absent credible evidence to the 
contrary, the Board is not in a position to further question the 
results of this exam.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is 
evidence of a current disability, lay testimony of an in-service 
incurrence or aggravation of an injury or disease, and medical 
evidence of a nexus between the current disability and the in-
service disease or injury.  Thus, service connection for a 
cervical spine disability is warranted on a direct basis.  While 
the Veteran's cervical spine disability, diagnosed to include 
arthritis, is a disability for which presumptive service 
connection is available, his disability did not manifest to a 
compensable degree within one year of separation from service.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Under the circumstances, and with resolution of reasonable doubt 
in the Veteran's favor, the Board concludes that service 
connection for a cervical spine disability, claimed as a right 
shoulder/arm disability, is warranted.  Gilbert, 1 Vet. App. at 
49.


ORDER

Service connection for a cervical spine disability, claimed as a 
right shoulder/arm disability, is granted, subject to the laws 
and regulations governing monetary awards.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


